Citation Nr: 1450067	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-16 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an extension of a temporary total disability rating under 38 C.F.R. § 4.30, based on a need for convalescence following a left medial unicompartmental knee arthroplasty, beyond May 31, 2011.  

2.  Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling prior to April 12, 2011 and since June 1, 2011.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which assigned a temporary total evaluation for a left knee disability under 38 C.F.R. § 4.30, based on a need for convalescence following an April 12, 2011 left medial unicompartmental knee arthroplasty, and assigned a 10 percent disability rating, effective June 1, 2011.

In June 2013, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that at his June 2013 Board hearing, the Veteran claimed that he was unemployable due to his service-connected left knee disability.  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating for a left knee disability, and the Board has rephrased the issues to include a claim for a TDIU.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from June 2011 to April 2012 and the June 2013 hearing transcript, are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, additional development is needed prior to further disposition of the claims.  

During the course of this appeal, the U.S. Court of Appeals for Veterans Claims held that the plain language of Diagnostic Code 5055 does not apply to partial knee replacements, citing to Dorland's Medical Dictionary's definition of "knee joint" as a compound joint that includes all three compartments of the knee.  Hudgens v. Gibson, 26 Vet. App. 558 (2014).  The Veterans Court compared Diagnostic Code 5055 with 5054 (hip replacement), which contains disjunctive regulatory language showing that the Secretary knew how to provide benefits for a prosthesis replacing part of a joint, as opposed to the entire joint, when he intended to.  Id.  

The Veteran was last afforded a VA examination for his left knee disability in June 2009, over 5 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran has undergone surgery on the left knee since the last VA examination.  The Veteran has also asserted that his condition has worsened since the previous VA examination.  Specifically, the Veteran testified at his June 2013 hearing that the outside of his left knee was deteriorating to the point where his left leg was bowing in again.  He stated that his physical therapists had recommended that he only engage in non-impact water activities due to the rate of deterioration in his left knee.  He also complained of muscle spasms, swelling, hard tendons, and instability that caused him to fall twice in the last 3 months.  Furthermore, the Veteran testified at his June 2013 hearing that after his left knee surgery, he experienced great difficulty walking for about 2 months, pain and swelling in the knee, and no stability in the knee.  He reported that he was initially given 9 sessions of physical therapy for his left knee over the course of 3 weeks, but that his therapist had extended it out to 4 additional sessions over 2 more weeks.  Therefore, given the above, the Board finds that a new joints examination is needed to fully and fairly evaluate the Veteran's claims.

Additionally, after the most recent supplemental statement of the case dated in June 2012, new evidence was received in August 2013 in the form of a June 2013 medical opinion from a private physician.  No waiver of RO consideration was submitted for the June 2013 letter from the Veteran's private treating physician.  38 C.F.R. § 20.1304(c) (2014).  As other development is needed, the RO will consider the new evidence in the first instance.  

Finally, as noted above, a claim for a TDIU due to left knee disability was raised at the Veteran's June 2013 hearing where he indicated that he was unable to maintain his employment due to his left knee disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim or provided VA Form 21-8940.  Therefore, he should be provided with such notice on remand.  Outstanding VA treatment records and relevant records from Mary Greely Medical Center in Ames, Iowa identified by the Veteran should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

2.  Ask the Veteran to provide a VA Form 21-4142 for private treatment records pertaining to treatment and care the Veteran reportedly received from Mary Greely Medical Center in Ames, Iowa.  Following receipt of authorization with sufficient identifying information, obtain these records.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain VA treatment records from the appropriate Iowa VA facilities dated from April 2011 to July 2011.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected left knee disability.  The entire claims file (i.e., both the paper claims file and any relevant electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

The examiner should conduct a thorough orthopedic examination of the left knee and describe all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

5.  Obtain an opinion on the impact of the Veteran's service-connected disabilities on his employability.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  A complete rationale for all opinions expressed must be provided in the examination report.  

6.  After the development requested above has been completed, the record should again be reviewed, to include consideration of the June 2013 medical opinion from the Veteran's private treating physician.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



